RESTRICTION REQUIREMENT
Hague - Reply Reminder
Applicant is reminded that any reply to this restriction requirement must be signed either
by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United
States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the
reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Election/Restrictions
This application discloses the following embodiments:

Embodiment 1 - Figs. 1.1 - 1.2 The Fixing Bracket shows claimed the 2 inner grooved channels and the ridged gripping clips disclaiming the outer perimeter.

Embodiment 2 - Figs. 2.1 - 2.2 The Fixing Bracket shows claimed the outer perimeter, disclaiming the 2 inner grooved channels and the ridged gripping clips.

Multiple embodiments of a single inventive concept may be included in the same design
application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210
(CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single
inventive concept and thus may not be included in the same design application. See In re Platner,
155 USPQ 222 (Comm'r Pat. 1967). The difference in shape and scope create(s) patentably distinct
designs. 

Because of the differences identified, the embodiments are considered to either have overall
appearances that are not basically the same, or if they are basically the same, the differences are not
minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

The above embodiments divide into the following patentably distinct groups of designs:

Group I - Embodiment 1
Group II - Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of
designs.

A reply to this requirement must include an election of a single group for prosecution on the
merits even if this requirement is traversed. 37 CFR § 1.143. Any reply that does not include an
election of a single group will be held nonresponsive. Applicant is also requested to direct
cancellation of all drawing figures and the corresponding descriptions which are directed to the
nonelected groups. Additionally, renumbering of the drawing figures in any elected Group is neither
required nor permitted.

For ease of comparison with the International Registration, and for compliance with 37 CFR
1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures
included in the elected Group should not be changed.

Should applicant traverse this requirement on the grounds that the groups are not
patentably distinct, applicant should present evidence or identify such evidence now of record
showing the groups to be obvious variations of one another. If the groups are determined not to be
patentably distinct and they remain in this application, any rejection of one group over prior art
will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App.
1965). No argument asserting patentability based on the differences between the groups will be
considered once the groups have been determined to comprise a single inventive concept.

Conclusion
 In view of the above requirement, action on the merits is deferred pending compliance
with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam.
1960). The references are cited as pertinent to the claimed design, but no determination as to the
patentability has been made pending a response to this restriction requirement.

A shortened statutory period for reply is set to expire two months from the mailing date of
this communication.

Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The
examiner will not discuss the merits of the application with applicant’s representative if the
representative is not registered to practice before the USPTO. Appointment as applicant’s
representative before the International Bureau pursuant to Rule 3 of the Common Regulations
under the Hague Agreement does NOT entitle such representative to represent the applicant before
the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent
attorney or agent registered to practice before the USPTO. Additional information regarding
interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent
registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an
applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”,
a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-
2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may
also be conducted with a registered practitioner not of record provided the registered practitioner
can show authorization to conduct an interview by completing, signing and filing an “Applicant
Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated
above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding
to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at
harold.blackwell@uspto.gov to arrange a time and date for the telephone interview. Please include
proposed days and times for the proposed call. When proposing a day/time for the interview,
please take into account the examiner’s work schedule indicated in the last paragraph of this
communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or another electronic medium)
unless appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such authorization
and is available at the USPTO web page indicated above. The authorization may not be sent by
email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see
“When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further
information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37
CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must
be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit
replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-webguidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
Any inquiry concerning this communication from the examiner should be directed to Harold E. Blackwell, II, whose telephone number is 571-272-7480, and whose work schedule is normally Monday-Friday, 9:00am-5:00pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner Keli’ Hill can be reached at 571-272-4375 or the examiner's supervisor, Lakiya Rogers, can be reached at 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAROLD E BLACKWELL II/Examiner, Art Unit 2916                   	

/KELI L HILL/Primary Examiner, Art Unit 2922